          MEMO
          Case     ENDORSED Document 31 Filed 07/20/21 Page 1 of 2
               1:20-cr-00427-ALC




                                                                    July 19, 2021

BY ECF
The Honorable Judge Andrew L. Carter
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007                                                                  7/20/21

RE:    United States v. Kasim Crawford
       20 Cr. 427 (ALC)

Dear Judge Carter,
       I write to request a temporary modification to Kasim Crawford’s bail conditions in the
above-captioned case to allow Mr. Crawford to travel to Miami, FL for vacation from August 26,
2021 through August 30, 2021. Pretrial Services and the Government do not object to this
request.
       On July 28, 2020, Mr. Crawford was presented in Magistrate Court. The following bail
conditions were set and subsequently met:

         $50,000 personal recognizance bond to be co-signed by two financially
         responsible persons; compliance with pre-trial supervision; surrender of travel
         documents with no new applications and travel restricted to the Southern and
         Eastern Districts of New York; submit to urinalysis, if positive, add condition
         of drug testing/treatment; no engaging in activity described in complaint; may
         not possess property of the United States Postal Service, including keys or
         uniforms; may not hold himself out as employee of the United States Postal
         Service; may not possess personally identifying information of other persons;
         and may not possess checks made out to persons other than himself.
Since the start of this case, Mr. Crawford has remained in compliance with the conditions of his
release.
       On April 22, 2021, the Court permitted Mr. Crawford to travel out of district for vacation
from June 28, 2021 through July 1, 2021. Mr. Crawford now respectfully requests a temporary
             Case 1:20-cr-00427-ALC Document 31 Filed 07/20/21 Page 2 of 2




bail modification to enable him to travel to Miami, FL for vacation from August 26, 2021
through August 30, 2021. Pretrial Services and the Government do not object to this request.


Respectfully submitted,
       /s/
Marne L. Lenox
Assistant Federal Defender
(212) 417-8721
                                            SO ORDERED:




                                                                         7/20/21
                                            _______________________________
                                            HONORABLE ANDREW L. CARTER
                                            United States District Judge




cc:    Brandon Harper, Assistant U.S. Attorney
       Courtney DeFeo, Pretrial Services Officer
